Citation Nr: 0948970	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran appealed the Board's January 2007 decision 
denying the Veteran's claim of entitlement to service 
connection for a bilateral knee disability to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion to Vacate and Remand the January 2007 Board 
decision that denied the Veteran's claim of entitlement to 
service connection for a bilateral leg disorder.  In a July 
2008 Order, the Court granted the motion, vacated the Board's 
January 2007 decision and remanded the matter to the Board 
for action consistent with the Joint Motion.  

In April 2009, the Board requested an opinion from the 
Veterans Health Administration (VHA) of VA.  A response was 
received in April 2009.  The Veteran and his attorney were 
provided with a copy of the medical opinion. The Veteran's 
attorney submitted a motion for a 60 day extension of time to 
submit new legal argument and any new evidence.  The Board 
granted this motion in June 2009.  Thereafter, the Veteran's 
attorney submitted another motion for a 60 day extension of 
time to provide additional medical evidence as it was taking 
the Veteran longer than expected to obtain the information.  
The Board granted the motion for the 60-day extension in 
August 2009.  The Veteran and his attorney did not submit any 
additional evidence during the 60-day time period.  
Accordingly, this issue is before the Board for appellate 
review.  See 38. C.F.R. § 20.903.





FINDINGS OF FACT

A bilateral knee disability was not diagnosed during military 
service, arthritis of the knee was not diagnosed within one 
year after military service and the preponderance of the 
evidence shows that the Veteran's current bilateral leg 
disability is not etiologically related to military service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active military service, nor may arthritis of the knees be 
presumed to have been incurred therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A July 2004 VCAA letter informed the Veteran of what evidence 
was required to substantiate his claim for entitlement to 
service connection for a bilateral knee condition.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The letter requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran.  This information was provided to the Veteran prior 
to the initial AOJ decision.  

However, the July 2004 VCAA notice letter did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim.  The Board finds such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disability.  Thus, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the error did not affect the 
essential fairness of the adjudication.  

Based on the foregoing, the Board concludes that the 
requirements of the VCAA notice provisions have been met and 
there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 
16 Vet. App. at 187.

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
service personnel records, VA treatment records, private 
treatment records, a February 2006 VA examination and an 
April 2009 VHA opinion.  

The February 2006 VA examination report indicates that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and providing a physical 
examination of the Veteran.  Following the above, the 
examiner provided an assessment of the Veteran's current knee 
condition and a nexus opinion with a clear rationale.  The 
opinion provided by the April 2006 examiner is not adequate 
because the examiner did not appear to consider the evidence 
that showed the Veteran performed parachute jumps, was in 
receipt of the parachutist badge and had knee pain in 
service.  See July 2008 Joint Remand.  Accordingly, the Board 
obtained a VHA medical expert opinion.  The VHA medical 
expert noted that he reviewed the Veteran's claims file and 
he provided a clear rationale for his opinion.  Accordingly, 
the Board finds that the VHA medical expert opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
	
Additionally, the claims file contains the Veteran's 
statements in support of his claim and a transcript of the 
August 2005 Travel Board hearing.  The Board has carefully 
reviewed such statements and it concludes that the Veteran 
has not identified further available evidence not already of 
record.  There is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.

II. Merits of the Claims for Service Connection

The Veteran claims that his bilateral knee disorder is 
related to military service.  Specifically, the Veteran 
contends that he began to experience pain and swelling in his 
knees during service when he had to climb telephone poles and 
trees and perform parachute jumps as well as other physical 
training exercises as a part of his duties in military 
service.  He also asserts that he was placed on a weight 
control program in service because he had to run on the grass 
due to knee pain but he was not overweight at that time.  He 
further maintains that the in-service knee pain resulted in 
his currently diagnosed bilateral knee disorder. 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as sensorineural hearing 
loss, that are manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In assessing whether the Veteran is entitled to service 
connection for a bilateral knee disorder, the evidence of 
record must show that the Veteran currently has that 
disability.  A February 2006 VA examination report provides a 
diagnosis of degenerative changes of the knees.  Accordingly, 
the Board finds that the Veteran has a current diagnosis of 
the claimed disability.

The Veteran's service records support his assertion that he 
worked as a wireman, performed parachute jumps, and 
experienced knee pain in service. The service records show 
that he served as a wire systems installation operator, 
jumped from a plane on numerous occasions from July 1984 to 
August 1986, and is in receipt of the parachutist badge.  A 
June 1985 memo from a medical officer recommended the Veteran 
join the weight reduction program because he exceeded the 
weight for height tables and he exceeded the percent body fat 
standard by .4 percent.  A January 1986 counseling form noted 
that the Veteran should be dropped from the weight control 
program because he has been under the maximum allowable 
weight since he was placed on the program.  The Veteran 
responded that he was placed on the program because he could 
not make the physical training run due his knees bothering 
him after running a few miles. An April 1986 counseling 
statement also indicated that the Veteran had problems with 
his knees.  

Nevertheless, the medical evidence does not show that the 
Veteran's current bilateral knee disorder is related to his 
active military service or manifested to a compensable degree 
within one year of discharge, or manifested a continuity of 
symptomatology indicative of a bilateral knee disorder in the 
first several years after discharge from military service.  
Although there is evidence that the Veteran complained of 
bilateral knee pain in service in two counseling forms, the 
service medical records do not show any complaints or 
treatment for a knee problem during active military service.  
The Veteran's separation examination dated in August 1986 
reveals that the Veteran's lower extremities were normal and 
the record did not document any complaints of knee problems.  
A letter from a private physician dated in March 1990 shows 
that an examination of both knees was normal.  The first 
evidence that the Veteran sought treatment for his bilateral 
knee pain was in November 2002.  The Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service that resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).   

The Board observes that the Veteran contends that his knee 
condition began in service and it has progressively become 
worse since that time.  See April 2005 substantive appeal and 
June 2006 Informal Hearing Presentation.  The Veteran, as a 
lay person, is competent to report pain in service and 
continuous knee pain since military service.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to 
testify regarding continuous knee pain since service).  

However, the Veteran's statements are subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  The evidence of record shows that the Veteran's 
has provided conflicting statements on whether he has had 
continuity of knee pain since military service.  When the 
Veteran sought treatment for his bilateral knee pain in 
November 2002, he reported that he had knee pain off and on 
that started 7 years ago and in the last three to four months 
his knee pain had become worse.  In addition to the fact that 
the Veteran's statements in November 2002 conflict with the 
Veteran's claim of continuity of symptomatology since 
service, the Board notes that the November 2002 statements 
were made when medical treatment was being rendered.  These 
statements were made to ascertain the Veteran's then-state of 
physical fitness and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Thus, the Board finds that the statements in 
the November 2002 treatment record should be afforded greater 
probative value.  Furthermore, the Veteran's statements are 
inconsistent with the objective evidence of record.  The 
first indication of complaints bilateral knee pain after 
military service was in 2002, approximately 16 years after 
service.  See Maxson, 230 F.3d at 1333.  In light of 
foregoing, the Board finds that the Veteran's statements are 
not credible and it is unable to afford his statements 
regarding continuous knee pain since service any probative 
value with respect to the question of whether there has been 
a continuity of symptomatology since service.         

With no evidence of a bilateral knee disorder in service or 
arthritis of the bilateral knees within one year after 
discharge of service and no credible or probative evidence of 
continuity of symptomatology of bilateral knee pain since 
service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current bilateral knee disorder and his 
active service.  The Veteran was provided with a VA 
examination and opinion in February 2006.  The opinion 
provided by the February 2006 examiner is not adequate 
because the examiner did not appear to consider the evidence 
that showed the Veteran performed parachute jumps, was in 
receipt of the parachutist badge and he had knee pain in 
service.  See July 2008 Joint Remand.  Accordingly, the Board 
sought a VHA medical advisory opinion in April 2009.  The VHA 
medical expert reviewed the claims file and discussed the 
Veteran's history of bilateral knee problems.  The medical 
expert provided the opinion that the Veteran's knee pain is 
not caused by or a result of his military service.  The 
examiner noted that the Veteran complained of knee in 1986 in 
a counseling form while he was on the weight control program.  
However, there was no medical documentation that he was 
evaluated or treated for any knee pain while in service from 
1982 to 1986.   He noted that the Veteran was placed on the 
weight program, due to his weight, but not due to any medical 
disorder.  The medical expert also found it significant that 
an orthopedic examination in March 1990 revealed that the 
Veteran's knees were normal.  The Board finds the VHA medical 
expert's nexus opinion to be highly probative, because he 
provided a clear rationale for his opinion that was based on 
a review of the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  In addition, 
the Board finds it persuasive that the record does not 
contain any competent medical evidence that would indicate 
the Veteran's degenerative joint disease of the knees are 
related to service.  

The Veteran contends that his bilateral knee disorder is 
related his active military service.  Lay persons can provide 
an account of observable symptoms, such as knee pain.  See 
Clyburn, 12 Vet. App. at 301; Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion on the etiology of 
arthritis has no probative value because lay persons are not 
competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current degenerative joint disease of the bilateral 
knees and his military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for a bilateral knee disorder is not warranted. 


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


